DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Fertig failed to teach the new limitation “wherein the force is perpendicular to the longitudinal axis of the resonator beam, and wherein the force causes a length of the resonator beam to: increase along the longitudinal axis; or decrease along the longitudinal axis”
Kawakubo et al. (U.S. Publication No. 20110234206) teaches wherein the force (Paragraph 84, “inertia force Ay”) is perpendicular to the longitudinal axis of the resonator beam (Fig.4, 11 and 12), and wherein the force causes a length of the resonator beam to: increase along the longitudinal axis; or decrease along the longitudinal axis (Paragraph 84, “a compressive stress is applied to the first piezoelectric bending resonator 11, and a tensile stress acts on the second piezoelectric bending resonator 12. Consequently, the resonance frequency of the first piezoelectric bending resonator 11 is reduced, and the resonance frequency of the second piezoelectric bending resonator 12 is increased”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-17are rejected under 35 U.S.C. 103 as being unpatentable over Fertig et al. (U.S. Publication No. 20160377647) in view of Qiu et al. (U.S. Publication No. 20150098088) and Kawakubo et al. (U.S. Publication No. 20110234206).
Regarding claim 1, Fertig teaches an accelerometer system comprising: a resonator beam (Fig.5, 106 and 108) comprising a mechanical beam extending along a longitudinal axis from a first end to a second end (As shown in Fig.5); a proof mass (Fig.5, 104); a light-emitting device configured to generate, based on an error signal, an optical signal (Paragraphs 30-31); a modulator (Fig.5, 514) configured to: receive the optical signal; generate a modulated optical signal responsive to receiving the optical signal; and output the modulated optical signal to the resonator beam (Paragraphs 30-31); a photoreceiver (Fig.5, 519) configured to: receive a passed optical signal from the resonator beam, wherein the passed optical signal represents a portion of the modulated optical signal which passes through the resonator beam, the passed optical signal indicating a resonance frequency of the resonator beam (Paragraphs 30-38); and generate one or more electrical signals based on the passed optical signal (Paragraphs 40-41); and processing circuitry configured to: determine an acceleration based on the resonance frequency which is indicated by the one or more electrical signals (Paragraphs 40-41), wherein the proof mass is configured to: apply a force to the resonator beam responsive to the acceleration, wherein the force causes the resonator beam to vibrate at the resonance frequency (Paragraph 25). 
Fertig is silent about receive a reflected optical signal from the resonator beam, wherein the reflected optical signal represents a portion of the modulated optical signal which is reflected by the resonator beam, generate one or more electrical signals based on the passed optical signal and the reflected optical signal, generate the error signal based on one or more parameters of the reflected optical signal which are indicated by the one or more electrical signals, and wherein the force is perpendicular to the longitudinal axis of the resonator beam, and wherein the force causes a length of the resonator beam to: increase along the longitudinal axis; or decrease along the longitudinal axis.
Qiu teaches receive a reflected optical signal from the resonator beam (Paragraph 23, “CW reflection detector 118”), wherein the reflected optical signal represents a portion of the modulated optical signal which is reflected by the resonator beam (Paragraphs 37-38), generate one or more electrical signals based on the passed optical signal and the reflected optical signal (Paragraphs 38-39), generate the error signal based on one or more parameters of the reflected optical signal which are indicated by the one or more electrical signals (Paragraph 38).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use reflected optical signal as a feedback signal to modify Fertig’s laser source because it would reduce error and make Fertig’s accelerometer more accurate as taught by Qiu in paragraphs 1-4.
The combination of Fertig and Qiu is silent about wherein the force is perpendicular to the longitudinal axis of the resonator beam, and wherein the force causes a length of the resonator beam to: increase along the longitudinal axis; or decrease along the longitudinal axis.
Kawakubo teaches wherein the force (Paragraph 84, “inertia force Ay”) is perpendicular to the longitudinal axis of the resonator beam (Fig.4, 11 and 12), and wherein the force causes a length of the resonator beam to: increase along the longitudinal axis; or decrease along the longitudinal axis (Paragraph 84, “a compressive stress is applied to the first piezoelectric bending resonator 11, and a tensile stress acts on the second piezoelectric bending resonator 12. Consequently, the resonance frequency of the first piezoelectric bending resonator 11 is reduced, and the resonance frequency of the second piezoelectric bending resonator 12 is increased”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to measure acceleration perpendicular to Fertig’s resonator beams because it would allow Fertig’s accelerometer to measure acceleration along different directions.
Regarding claim 2, the combination of Fertig, Qiu and Kawakubo teaches all the features of claim 1 as outlined above, Fertig further teaches wherein the light-emitting device is a first light-emitting device, wherein the error signal is a first error signal, wherein the optical signal is a first optical signal, wherein the modulator is a first modulator, wherein the modulated optical signal is a first modulated optical signal, wherein the passed optical signal is a passed first optical signal, wherein the resonance frequency is a first resonance frequency, and wherein the accelerometer system further comprises: a second light-emitting device configured to generate, based on a second error signal, a second optical signal; a second modulator configured to: receive the second optical signal; generate a modulated second optical signal responsive to receiving the second optical signal; and output the modulated second optical signal to the resonator beam, wherein the photoreceiver is further configured to: receive a passed second optical signal from the resonator beam, wherein the passed second optical signal represents a portion of the modulated second optical signal which passes through the resonator beam, the passed second optical signal indicating a second resonance frequency of the resonator beam; and generate the one or more electrical signals based on the passed second optical signal, and wherein the processing circuitry is further configured to: determine the acceleration based on the first resonance frequency and the second resonance frequency which are indicated by the one or more electrical signals (As shown in Fig.5 and paragraphs 37-41).
Fertig is silent about wherein the reflected optical signal is a reflected first optical signal, receive a reflected second optical signal from the resonator beam, wherein the reflected second optical signal represents a portion of the modulated second optical signal which is reflected by the resonator beam and generate the one or more electrical signals based on the passed second optical signal and the reflected second optical signal, generate the second error signal based on one or more parameters of the reflected second optical signal which are indicated by the one or more electrical signals.
Qiu teaches wherein the reflected optical signal is a reflected first optical signal, receive a reflected second optical signal from the resonator beam, wherein the reflected second optical signal represents a portion of the modulated second optical signal which is reflected by the resonator beam and generate the one or more electrical signals based on the passed second optical signal and the reflected second optical signal, generate the second error signal based on one or more parameters of the reflected second optical signal which are indicated by the one or more electrical signals (As shown in Fig.1 and paragraphs 36-49).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use reflected optical signal as a feedback signal to modify Fertig’s laser source because it would reduce error and make Fertig’s accelerometer more accurate as taught by Qiu in paragraphs 1-4.
Regarding claim 3, the combination of Fertig, Qiu and Kawakubo teaches all the features of claim 1 as outlined above, Fertig further teaches wherein the photoreceiver generates the one or more electrical signals to reflect a difference between the first resonance frequency and the second resonance frequency, and wherein the processing circuitry is configured to determine the acceleration based on the difference between the first resonance frequency and the second resonance frequency (Paragraphs 40-41).
Regarding claim 4, the combination of Fertig, Qiu and Kawakubo teaches all the features of claim 1 as outlined above, Fertig further teaches wherein the first modulator is configured to emit the modulated first optical signal to a first end of the resonator beam, and wherein the second modulator is configured to emit the modulated second optical signal to a second end of the resonator beam (Paragraphs 37-41).
Regarding claim 5, the combination of Fertig, Qiu and Kawakubo teaches all the features of claim 2 as outlined above, Kawakubo further teaches wherein the mechanical beam (Fig.4, 9+11+12) includes: a first oscillating surface (Fig.4, 11) which extends along the longitudinal axis from the first end to the second end; and a second oscillating surface (Figs.4, 12) opposite the first oscillating surface, wherein the second oscillating surface extends along the longitudinal axis from the first end to the second end, wherein the first oscillating surface causes the mechanical beam to vibrate at the first resonance frequency, and wherein the second oscillating surface causes the mechanical beam to vibrate at the second resonance frequency (Paragraphs 82-83).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use one beam instead of two beams in Fertig’s accelerometer because it would simplify Fertig’s accelerometer and make it more compact.
Regarding claim 6, the combination of Fertig, Qiu and Kawakubo teaches all the features of claim 5 as outlined above, Kawakubo further teaches wherein a first oscillation pattern of the first oscillation surface is offset from a second oscillation pattern of the second oscillating surface along the longitudinal axis such that one or more peaks of the first oscillation pattern align with one or more valleys of the second oscillation pattern (Paragraphs 84-85, also 11 and 12 move together along the Y-axis, therefore when one is at peak, another one is at valley).
Regarding claim 7, the combination of Fertig, Qiu and Kawakubo teaches all the features of claim 6 as outlined above, Kawakubo further teaches wherein an amplitude of the first oscillation pattern decreases along the longitudinal axis from the first end to a center of the mechanical beam, wherein the amplitude of the first oscillation pattern increases along the longitudinal axis from the center of the mechanical beam to the second end, wherein an amplitude of the second oscillation pattern decreases along the longitudinal axis from the first end to the center of the mechanical beam, and wherein the amplitude of the second oscillation pattern increases along the longitudinal axis from the center of the mechanical beam to the second end (As shown in Fig.3, the oscillation peak is at the center of the beams).
Regarding claim 10, the combination of Fertig, Qiu and Kawakubo teaches all the features of claim 1 as outlined above, Fertig further teaches wherein to generate the optical signal based on the error signal, the light-emitting device is configured to generate the optical signal to include a band of frequencies corresponding to the resonance frequency (Paragraphs 37-41).
Regarding claim 11, Fertig teaches a method comprising: generating, by a light-emitting device based on an error signal, an optical signal (Paragraphs 30-31); receiving, by a modulator, the optical signal; generating, by the modulator, a modulated optical signal responsive to receiving the optical signal; outputting, by the modulator, the modulated optical signal to a resonator beam comprising a mechanical beam (Fig.5, 106 and 108) extending along a longitudinal axis from a first end to a second end (As shown in Fig.5); receiving, by a photoreceiver, a passed optical signal from the resonator beam, wherein the passed optical signal represents a portion of the modulated optical signal which passes through the resonator beam, the passed optical signal indicating a resonance frequency of the resonator beam; generating, by the photoreceiver, one or more electrical signals based on the passed optical signal; and determining, by the processing circuitry, the acceleration based on the resonance frequency which is indicated by the one or more electrical signals (Paragraphs 30-41); and applying, by a proof mass, a force to the resonator beam responsive to the acceleration, wherein the force causes the resonator beam to vibrate at the resonance frequency  (Paragraph 25). 
Fertig is silent about receiving, by the photoreceiver, a reflected optical signal from the resonator beam, wherein the reflected optical signal represents a portion of the modulated optical signal which is reflected by the resonator beam; generating, by the photoreceiver, one or more electrical signals based on the passed optical signal and the reflected optical signal; generating, by processing circuitry, the error signal based on one or more parameters of the reflected optical signal which are indicated by the one or more electrical signals and wherein the force is perpendicular to the longitudinal axis of the resonator beam, and wherein the force causes a length of the resonator beam to: increase along the longitudinal axis; or decrease along the longitudinal axis.
Qiu teaches receiving, by the photoreceiver, a reflected optical signal from the resonator beam, wherein the reflected optical signal represents a portion of the modulated optical signal which is reflected by the resonator beam; generating, by the photoreceiver, one or more electrical signals based on the passed optical signal and the reflected optical signal; generating, by processing circuitry, the error signal based on one or more parameters of the reflected optical signal which are indicated by the one or more electrical signals (Paragraphs 37-39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use reflected optical signal as a feedback signal to modify Fertig’s laser source because it would reduce error and make Fertig’s accelerometer more accurate as taught by Qiu in paragraphs 1-4.
The combination of Fertig and Qiu is silent about wherein the force is perpendicular to the longitudinal axis of the resonator beam, and wherein the force causes a length of the resonator beam to: increase along the longitudinal axis; or decrease along the longitudinal axis.
Kawakubo teaches wherein the force (Paragraph 84, “inertia force Ay”) is perpendicular to the longitudinal axis of the resonator beam (Fig.4, 11 and 12), and wherein the force causes a length of the resonator beam to: increase along the longitudinal axis; or decrease along the longitudinal axis (Paragraph 84, “a compressive stress is applied to the first piezoelectric bending resonator 11, and a tensile stress acts on the second piezoelectric bending resonator 12. Consequently, the resonance frequency of the first piezoelectric bending resonator 11 is reduced, and the resonance frequency of the second piezoelectric bending resonator 12 is increased”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to measure acceleration perpendicular to Fertig’s resonator beams because it would allow Fertig’s accelerometer to measure acceleration along different directions.
Regarding claim 12, the combination of Fertig, Qiu and Kawakubo teaches all the features of claim 11 as outlined above, Fertig further teaches wherein the light-emitting device is a first light-emitting device, wherein the error signal is a first error signal, wherein the optical signal is a first optical signal, wherein the modulator is a first modulator, wherein the modulated optical signal is a first modulated optical signal, wherein the passed optical signal is a passed first optical signal, wherein the resonance frequency is a first resonance frequency, and wherein the method further comprises: generating, by a second light-emitting device based on a second error signal, a second optical signal; receiving, by a second modulator, the second optical signal; generating, by the second modulator, a modulated second optical signal responsive to receiving the second optical signal; outputting, by the second modulator, the modulated second optical signal to the resonator beam; receiving, by the photoreceiver, a passed second optical signal from the resonator beam, wherein the passed second optical signal represents a portion of the modulated second optical signal which passes through the resonator beam, the passed second optical signal indicating a second resonance frequency of the resonator beam; generating, by the photoreceiver, the one or more electrical signals based on the passed second optical signal; and determining, by the processing circuitry, the acceleration based on the first resonance frequency and the second resonance frequency which are indicated by the one or more electrical signals  (As shown in Fig.5 and paragraphs 37-41).
Fertig is silent about wherein the reflected optical signal is a reflected first optical signal, receiving, by the photoreceiver, a reflected second optical signal from the resonator beam, wherein the reflected second optical signal represents a portion of the modulated second optical signal which is reflected by the resonator beam; generating, by the photoreceiver, the one or more electrical signals based on the passed second optical signal and the reflected second optical signal, generating, by the processing circuitry, the second error signal based on one or more parameters of the reflected second optical signal which are indicated by the one or more electrical signals.
Qiu teaches wherein the reflected optical signal is a reflected first optical signal, receiving, by the photoreceiver, a reflected second optical signal from the resonator beam, wherein the reflected second optical signal represents a portion of the modulated second optical signal which is reflected by the resonator beam; generating, by the photoreceiver, the one or more electrical signals based on the passed second optical signal and the reflected second optical signal, generating, by the processing circuitry, the second error signal based on one or more parameters of the reflected second optical signal which are indicated by the one or more electrical signals (As shown in Fig.1 and paragraphs 36-49).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use reflected optical signal as a feedback signal to modify Fertig’s laser source because it would reduce error and make Fertig’s accelerometer more accurate as taught by Qiu in paragraphs 1-4.
Regarding claim 13, the combination of Fertig, Qiu and Kawakubo teaches all the features of claim 12 as outlined above, Fertig further teaches generating the one or more electrical signals to reflect a difference between the first resonance frequency and the second resonance frequency; and determining the acceleration based on the difference between the first resonance frequency and the second resonance frequency (Paragraphs 40-41).
Regarding claim 14, the combination of Fertig, Qiu and Kawakubo teaches all the features of claim 12 as outlined above, Fertig further teaches emitting, by the first modulator, the modulated first optical signal to a first end of the resonator beam; and emitting, by the second modulator, the modulated second optical signal to a second end of the resonator beam (Paragraphs 37-41).
Regarding claim 15, the combination of Fertig, Qiu and Kawakubo teaches all the features of claim 12 as outlined above, Kawakubo further teaches wherein the mechanical beam (Fig.4, 9+11+12) includes: a first oscillating surface (Fig.4, 11) which extends along the longitudinal axis from the first end to the second end; and a second oscillating surface (Figs.4, 12) opposite the first oscillating surface, wherein the second oscillating surface extends along the longitudinal axis from the first end to the second end, wherein the first oscillating surface causes the mechanical beam to vibrate at the first resonance frequency, and wherein the second oscillating surface causes the mechanical beam to vibrate at the second resonance frequency (Paragraphs 82-83).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use one beam instead of two beams in Fertig’s accelerometer because it would simplify Fertig’s accelerometer and make it more compact.
Regarding claim 16, the combination of Fertig, Qiu and Kawakubo teaches all the features of claim 15 as outlined above, Kawakubo further teaches wherein a first oscillation pattern of the first oscillation surface is offset from a second oscillation pattern of the second oscillating surface along the longitudinal axis such that one or more peaks of the first oscillation pattern align with one or more valleys of the second oscillation pattern (Paragraphs 84-85, also 11 and 12 move together along the Y-axis, therefore when one is at peak, another one is at valley).
Regarding claim 17, the combination of Fertig, Qiu and Kawakubo teaches all the features of claim 16 as outlined above, Kawakubo further teaches wherein an amplitude of the first oscillation pattern decreases along the longitudinal axis from the first end to a center of the mechanical beam, wherein the amplitude of the first oscillation pattern increases along the longitudinal axis from the center of the mechanical beam to the second end, wherein an amplitude of the second oscillation pattern decreases along the longitudinal axis from the first end to the center of the mechanical beam, and wherein the amplitude of the second oscillation pattern increases along the longitudinal axis from the center of the mechanical beam to the second end (As shown in Fig.3, the oscillation peak is at the center of the beams).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fertig et al. (U.S. Publication No. 20160377647) in view of Qiu et al. (U.S. Publication No. 20150098088) and Kawakubo et al. (U.S. Publication No. 20110234206) and Hutchison et al. (U.S. Publication No. 20150168441).
Regarding claim 9, the combination of Fertig, Qiu and Kawakubo teaches all the features of claim 8 as outlined above, the combination of Fertig, Qiu and Kawakubo is silent about wherein the resonance frequency is a first resonance frequency, wherein the acceleration is a first acceleration, wherein the force is a first force, and wherein the proof mass is configured to: apply, responsive to a second acceleration of the accelerometer system in a second direction, a second force to the resonator beam, causing the resonator beam to vibrate at a second resonance frequency, wherein the first direction represents a positive direction along an axis which is normal to a longitudinal axis of the resonator beam, and wherein the second direction represents a negative direction along the axis which is normal to the longitudinal axis of the resonator beam.
Hutchison teaches wherein the resonance frequency is a first resonance frequency, wherein the acceleration is a first acceleration, wherein the force is a first force, and wherein the proof mass is configured to: apply, responsive to a second acceleration of the accelerometer system in a second direction, a second force to the resonator beam, causing the resonator beam to vibrate at a second resonance frequency, wherein the first direction represents a positive direction along an axis which is normal to a longitudinal axis of the resonator beam, and wherein the second direction represents a negative direction along the axis which is normal to the longitudinal axis of the resonator beam (Paragraphs 21-22).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fertig’s accelerometer to make Fertig’s mass move perpendicular to Fertig’s beams 106 and 108 because it would allow Fertig’s accelerometer to measure acceleration at different directions.
Regarding claim 19, the combination of Fertig and Qiu teaches all the features of claim 18 as outlined above, the combination of Fertig and Qiu is silent about wherein the resonance frequency is a first resonance frequency, wherein the acceleration is a first acceleration, wherein the force is a first force, and wherein the method further comprises: applying, by the proof mass responsive to a second acceleration of the accelerometer system in a second direction, a second force to the resonator beam, causing the resonator beam to vibrate at a second resonance frequency, wherein the first direction represents a positive direction along an axis which is normal to a longitudinal axis of the resonator beam, and wherein the second direction represents a negative direction along the axis which is normal to the longitudinal axis of the resonator beam.
Hutchison teaches wherein the resonance frequency is a first resonance frequency, wherein the acceleration is a first acceleration, wherein the force is a first force, and wherein the method further comprises: applying, by the proof mass responsive to a second acceleration of the accelerometer system in a second direction, a second force to the resonator beam, causing the resonator beam to vibrate at a second resonance frequency, wherein the first direction represents a positive direction along an axis which is normal to a longitudinal axis of the resonator beam, and wherein the second direction represents a negative direction along the axis which is normal to the longitudinal axis of the resonator beam (Paragraphs 21-22).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fertig’s accelerometer to make Fertig’s mass move perpendicular to Fertig’s beams 106 and 108 because it would allow Fertig’s accelerometer to measure acceleration at different directions.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861